DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 17 May 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt et al. in view of Bran.
	There is disclosed in Leonhardt an apparatus for modifying a liquid held in a liquid container (fig. 2) having container walls wherein the liquid is responsive to vibration energy within the audio frequency range (col. 10, ln, 35-40) that is introduced into the liquid, the apparatus comprising: a transducer 12 capable of producing vibration energy within the audio frequency range in response to a signal input.
	Bran discloses the use of a cylindrical coupler 20 affixed to a transducer 26 such that vibration energy produced by the transducer transfers to the coupler, and wherein the coupler is configured to transmit vibration energy produced by the transducer to a lower wall of a container 12 which contains a liquid, further wherein the coupler includes a pusher end (top) extending beyond a front plane of the transducer.
	It would have been obvious to one skilled in the art to provide the apparatus of Leonhardt with the coupler taught in Bran, in order to evenly transmit vibration energy to the liquid in the container through the container walls.
	In regards to claim 6, Bran discloses tie-down (securing) means 38, 46 for holding the transducer to the lower wall of the liquid container.
	It would have been obvious to one skilled in the art to provide the apparatus of Leonhardt with the tie-down means disclosed in Bran, in order to secure the transducer to the container.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt et al. in view of Bran as applied to claims above, and further in view of Vago.
	Vago discloses that it is old and well known in the art to make use of a voice coil assembly 167 in a transducer 166 (fig. 8), wherein the coil assembly produces a vibratory motion in response to a signal input.
	It would have been obvious to one skilled in the art to substitute the transducer of Leonhardt, as modified by Bran, with the transducer disclosed in Vago, in order to provide an alternative means for producing the vibratory motion.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt et al. in view of Bran and Vago.
	Leonhardt, as discussed above, discloses all of the claimed subject matter except the recited voice coil assembly, cylindrical coupler and tie-down means.
	Vago, as discussed above, discloses the use of a voice coil assembly in a transducer.
	Bran, as discussed above, discloses the use of a cylindrical coupler between a transducer and a container wall, and tie-down means for the transducer.
	 It would have been obvious to one skilled in the art to substitute the transducer of Leonhardt, as modified by Bran, with the transducer disclosed in Vago, in order to provide an alternative means for producing the vibratory motion.
It would have been obvious to one skilled in the art to provide the apparatus of Leonhardt with the coupler taught in Bran, in order to evenly transmit vibration energy to the liquid in the container through the container walls.
It would have been obvious to one skilled in the art to provide the apparatus of Leonhardt with the tie-down means disclosed in Bran, in order to secure the transducer to the container.
Allowable Subject Matter
Claims 8-10, 12, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Ratcliff, Ferrell, Puskas, Ho et al. and Bailey et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761